Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The Response of 2 Feb. 2021 has been entered. Claims 1, 4-8 and 10-23 are pending.
Claims 1, 4-7, 22 and 23 as amended herein are allowable. The restriction requirement for the inventions of Groups I-III, as set forth in the Office action mailed on 4 April 2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4 April 2017 is withdrawn with respect to the methods of Groups II and III.  Claims 8 and 10-21, directed to non-elected methods, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Christina Mangelsen on 23 March 2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claims 8 and 11-21 are rejoined.
Claim 10 is cancelled.
Claims 1, 8 and 11 are amended as follows:
1.    (Currently Amended) A hybrid nanoparticle comprising a mesoporous silica nanoparticle and a plurality of gold nanospheres bonded to the mesoporous silica nanoparticle, wherein each gold nanosphere is bonded to the mesoporous silica nanoparticle by a plurality of disulfide bonds, and wherein the mesoporous silica nanoparticle includes a plurality of pores loaded with an active agent, and wherein the plurality of pores have a pore size of about 2 to about 3 nm, and wherein of the plurality of gold nanospheres have a diameter of about 5 to about 40 nm, and wherein the active agent comprises a photosensitizer, and wherein release of the active agent can be triggered by exposing the hybrid nanoparticle to near infrared (NIR) radiation as well as by exposing the hybrid nanoparticle to a decrease in redox potential and wherein exposing the hybrid  NIR irradiation can produce[[s]] a cytotoxic photothermal temperature increase.

8.    (Rejoined, Currently Amended) A method for forming the hybrid nanoparticle of claim 1 comprising: 
functionalizing a mesoporous silica nanoparticle with a first thiol reactivity;
functionalizing a plurality of gold nanospheres with a second thiol reactivity; 
reacting the first reactivity with the second reactivity such that the plurality of gold nanospheres are bonded to a surface of the mesoporous silica nanoparticle via a plurality of disulfide bonds; and
loading the measorporous silica nanoparticle with the active agent, thereby forming the hybrid nanoparticle of claim 1.

11.    (Withdrawn - Currently Amended) The method of claim [[10]]8, wherein the active agent comprises a drug and the photosensitizer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is represented by Sun et al., Journal of the American Chemical Society 133.46 (2011): 18554-18557 (cited in the Non-Final Office Action of 23 June 2020), which teaches mesoporous silica nanoparticles (MSN) coated with gold nanospheres linked to the MSN via disulfide bonds wherein the particle is loaded with an active agent which can be . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-8 and 11-23 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657